DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3 depicts a drawing which is indecipherable due to the scale at which it is depicted. No text in the boxes of Fig. 3 are legible and the graphs on Fig. 3 are unclear. The MPEP in section 1.84 states, “(k) Scale. The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as "actual size" or "scale 1/2" on the drawings are not permitted since these lose their meaning with reproduction in a different format.” Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"an image conversion preparation unit" in claim 8 (line 2)
"an image conversion unit" in claim 8 (line 7)
"a training unit" in claim 8 (line 11)
"a scenario description providing unit" in claim 8 (line 14)
"an image generation unit" in claim 8 (line 17)
"a sampling unit" in claim 8 (line 21)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an image conversion preparation unit" in claim 8 (line 2), "an image conversion unit" in claim 8 (line 7), "a training unit" in claim 8 (line 11), "a scenario description providing unit" in claim 8 (line 14), "an image generation unit" in claim 8 (line 17) and "a sampling unit" in claim 8 (line 21), invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 6.	The specification fails to provide the algorithms necessary for the "image conversion preparation unit", "image conversion unit" , "training unit" , "scenario description providing unit", "image generation unit" and the "sampling unit".  Typically, algorithms associated with these units would be implemented on a processor and would include equations, schematics, and diagrams that fully set forth the claimed invention— none of which has been found in the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (US 20180060725 A1) in view of Wrenninge (US 10235601 B1).
Regarding claim 1, Groh discloses [Note: what Groh fails to disclose is strike-through] 
A method for generating radar reflection points (Paragraph 0001, “This invention relates to simulation environments and, more particularly, to the enhancement of simulation environments to simulate reflections from surfaces in therein for virtual radar systems and/or virtual ultrasonic systems.”), comprising the following steps: 
providing a plurality of predefined radar reflection points of at least one first object detected by a radar (Paragraph 0039, “As with the images 56 and/or point clouds 58, the radar system 38b and/or the ultrasonic system 40a may collect data from multiple different angles describable around the objects 50a-c with respect to azimuth 64 and/or elevation and/or at different distances to the objects 50a-c. In some examples, different subsets of data pertaining to the fourth dataset 46a and/or fifth dataset 48a may be collected for different beams 66a-b.”) and at least one first scenario description describing a first environment related to the detected first object (Paragraph 0047, “The machine learning module 72 may train its machine learning algorithm(s) with training data 42 prepared along lines similar to those discussed above. Hence, to train a machine learning algorithm to provide reflection values for a street sign, and/or possibly a stop sign, FIG. 4 depicts a unit of cloud points 58n, an image 56n, a unit of location/orientation information 74, radar data 68n and ultrasonic data 70n with a label 60b for a stop sign. Unlike the isolated stop sign 50b in the previous figure, the particular stop sign depicted here is captured surrounded by other signal sources, including the palm branch and other vegetation.”); 
converting the predefined radar reflection points into at least one first power distribution pattern image (FIG. 3, radar reflection points, element 58a, are converted into element 68a, a power distribution pattern image) related to a distribution of a power returning from the detected first object (Paragraph 0043, “The radar data 68 and/or ultrasonic data 70 may record reflections in different forms. For example, reflection values may be recorded as radar cross sections 68a-b and/or ultrasonic cross section. However, in many situations, where the target 50 takes up a substantial portion of the field of view, or the field of view includes many different types of reflective surfaces and/or volumes, it may be more helpful to think in terms of a reflection coefficient. Hence, in many examples, the target objects 50 may be target materials, surfaces, and/or areas 50.”); 
training a model based on the first power distribution pattern image and the first scenario description (Paragraph 0041, “The radar data 68 and/or ultrasonic data 70 may be correlated within the training set of modeling data 10b. For example, with respect to the radar data 68, the measurements on the cross sections 68a, 68b may be stamped with orientation information from the locational-awareness system 54a, just as the depicted images 56a, 56b and point clouds 58a, 58b for the pedestrian 50a and stop sign 50b respectively.”); 
providing at least one second scenario description describing a second environment related to a second object (Paragraph 0047, “FIG. 4 depicts a unit of cloud points 58n, an image 56n, a unit of location/orientation information 74, radar data 68n and ultrasonic data 70n with a label 60b for a stop sign. Unlike the isolated stop sign 50b in the previous figure, the particular stop sign depicted here is captured surrounded by other signal sources, including the palm branch and other vegetation. To be effective, the machine learning algorithm must be exposed to large numbers of instances of each category 60 of object, surface, material, volume, and/or the like with many different variations. Non-limiting examples of sources of such variations may arise, for example, from a number of different orientations and/or distances”); 
generating at least one second power distribution pattern image related to a distribution of a power returning from the second object (FIG. 3, radar reflection points, element 58b, are generated into element 68b, a second power distribution pattern image)  based on the trained model and the second scenario description (Paragraph 0048, “In such examples, the group of images 76, the group of point clouds 78, the group of units of location/orientation information 80, radar data 68 and group of ultrasonic data 82 may include images of a number of distinct instances of stop signs with several different combinations of variations for several different training sessions. In other examples, the machine learning module 72 may consider entire groups of images 76, groups of units of cloud points 78, groups of units of location/orientation information 80, radar data 68 and groups of ultrasonic data 82 together, across multiple orientations and/or distances.”); and 


Wrenninge discloses, 
sampling the second power distribution pattern image (Col. 8, lines 42-47, “Block S100 includes determining a set of parameter values of the determined parameters (e.g., sampling a value of each of the set of parameters from a distribution function associated with each parameter and/or group of parameters). Parameters can include any quantifiable property of a virtual scene.”).  

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Groh with Wrenninge to incorporate the feature of: sampling the second power distribution pattern image. Both Groh and Wrenninge are considered analogous arts as they both disclose a method for synthetic data generation and analysis using radar data. Additionally, both arts disclose power distribution functions used to train a model. Groh discloses in paragraph 0056, “A convolution layer 104n may include one or more sublayers, such as, without limitation, a convolution sublayer 106n, a subsample sublayer 108n, and/or a non-linear sublayer 110n, which may respectively include convolution neuron/nodes 112a-n, non-linear neuron/nodes 114a-n, and/or subsampling neuron/node 116a-n.” Therefore, Groh hints at the use of a sample sub-layer, however, Groh fails to specifically disclose the feature of: sampling the second power distribution pattern image. Wrenninge disclose this feature when it states in Col. 8, lines 42-47, “Block S100 includes determining a set of parameter values of the determined parameters (e.g., sampling a value of each of the set of parameters from a distribution function associated with each parameter and/or group of parameters”. The feature of sampling a distribution is known in the art to determine parameter values. In the case of Groh, the sampling of the distribution would allow for the determination of radar reflection points. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Groh with Wrenninge to incorporate the feature of: sampling the second power distribution pattern image. The incorporation of such a feature would lead to a more efficient system. 


Regarding claim 2, the combination of Groh and Wrenninge discloses 
The method according to claim 1. Groh further discloses wherein the step of converting the predefined radar reflection points into the at least one first power distribution pattern image includes: 
converting each of the predefined radar reflection points (FIG. 3, radar reflection points, elements 58, are converted into elements 68, a power distribution pattern images)  into a third power distribution pattern image (Fig. 4 elements 68n, which includes multiple power distribution images generated from 58n radar point clouds) related to a distribution of a power returning from an area around the each of the predefined radar reflection points (Paragraph 0043, “The radar data 68 and/or ultrasonic data 70 may record reflections in different forms. For example, reflection values may be recorded as radar cross sections 68a-b and/or ultrasonic cross section. However, in many situations, where the target 50 takes up a substantial portion of the field of view, or the field of view includes many different types of reflective surfaces and/or volumes, it may be more helpful to think in terms of a reflection coefficient. Hence, in many examples, the target objects 50 may be target materials, surfaces, and/or areas 50.”); and 
merging the third power distribution pattern images to form the first power distribution pattern image (Paragraph 0062, “In some examples, a fusion module 124b, or model generation model 124b, which may reside with or be communicatively coupled to the mapping module 128, may be executable on the processor set to assemble the additional set of three-dimensional modeling data 126b into the model of the virtual environment. Additionally, or in the alternative, in certain examples, such a model generation module 124b may generate one or more individual, three-dimensional objects. As with the training modeling data 10, the new set of modeling data 126b may include point cloud data 58, which may serve as the backbone of the three-dimensional models. Such point cloud data 58 may be stitched together to form complete objects and/or environments with location and/or orientation data 74, all of which may serve together to support the additional information provided by the camera images 56.”).  

Regarding claim 3, the combination of Groh and Wrenninge discloses 
The method according to claim 2. Groh further discloses wherein the step of converting each of the predefined radar reflection points into the third power distribution pattern image includes: 
implementing a sinc function (Fig. 4 depicts sinc functions, 90/88) using the each of the predefined radar reflection points (Fig. 4 where the radar reflection points 58n are inputs to implement sinc function 90) as a variable of the sinc function in a longitudinal and/or lateral direction corresponding to a relative position between a radar and the first object (Paragraph 0051, “In some examples, a mapping 88/90 may be a function to assign certain reflection values in response to certain characteristic signatures in modeling data.”).  

Regarding claim 4, the combination of Groh and Wrenninge discloses
The method according to claim 1.  Groh further discloses wherein the first and second scenario description include spatial data related to the first and/or second object represented by a raster (Fig. 3, elements 58a, 58b and 58c depicts objects represented by a raster), and an object list with features of the first object and/or second object (Paragraph 0047, “The machine learning module 72 may train its machine learning algorithm(s) with training data 42 prepared along lines similar to those discussed above. Hence, to train a machine learning algorithm to provide reflection values for a street sign, and/or possibly a stop sign, FIG. 4 depicts a unit of cloud points 58n, an image 56n, a unit of location/orientation information 74, radar data 68n and ultrasonic data 70n with a label 60b for a stop sign.”).  

Regarding claim 5, the combination of Groh and Wrenninge discloses
The method according to claim 1. Groh further discloses wherein the first scenario description and the second scenario description are identical to one another (Paragraph 0047, “To be effective, the machine learning algorithm must be exposed to large numbers of instances of each category 60 of object, surface, material, volume, and/or the like with many different variations. Non-limiting examples of sources of such variations may arise, for example, from a number of different orientations and/or distances.”; therefore, “To be effective, the machine learning algorithm must be exposed to large numbers of instances of each category 60 of object, surface, material, volume and/or the like with many different variations” is tantamount to training the system with identical scenarios).  


Regarding claim 6, the combination of Groh and Wrenninge discloses
The method according to claim 1. Groh further discloses wherein the step of training the model includes training a deep neural network (Paragraph 0053, “Referring to FIG. 5, a deep neural network 92, as may be utilized by the machine learning module 72, is depicted.”).  

Regarding claim 7, the combination of Groh and Wrenninge discloses
The method according to claim 1. Groh further discloses wherein the step of generating the second power distribution pattern image is in addition based on a randomly generated noise value (Paragraph 0042, “Hence, radar data 68c for the vegetation 50c is depicted as a probability distribution for a random variable that may be generated by combining multiple measurements of the vegetation 50c. Similar random variables may be generated for different orientations of target objects 50 whose radar and/or ultrasonic responses are sensitive to orientation. The probability distribution depicted for the radar data 68c is Gaussian, but other distributions are possible.”).  

Regarding claim 8, the same cited section and rationale as corresponding method claim 1 is applied. 

Regarding claim 9, the same cited section and rationale as corresponding method claim 1 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirita (US 20190250248 A1) is considered analogous art to the instant application as it 
discloses a radar signal processing device used for object identification. Additionally, Kirita discloses in paragraph 0004, “For example, a target's height from the road surface is estimated from the power distribution of the target (a generation pattern of a null point due to multipath propagation) and a determination is made as to whether or not the target is a subject in which one's own vehicle should be braked.” Therefore, Kirita discloses the use of a power distribution pattern to determine object characteristics. 
PARK (US 20170254898 A1) is considered analogous art to the instant application as it discloses a radar system used for extracting signal strengths of a target object where the signal strengths correspond to pixels of the radar image based on a distribution of the power strengths.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648